         Furthermore, the Court notes that it directed the U.S. Marshals Service to serve Defendants

on Plaintiff Brad Conway's behalf based on his fraudulent in forma pauperis application. The

U.S. Marshals Service in both the Southern District of New York and the District of New Jersey

collectively incurred $756.24 in fees related to this service. Accordingly, pursuant to Rule 11 and

the Court's inherent authority, the Court will also sanction Brad Conway for that amount.

                                           III.   CONCLUSION

         For the reasons set forth above, Defendants' motions are GRANTED, and IT IS HEREBY

ORDERED that Plaintiffs' First Amended Complaint is DISMISSED.                   IT IS FURTHER

ORDERED that, pursuant to Federal Rule of Civil Procedure 11 and the Court's inherent

authority, Plaintiff Brad Conway is sanctioned in the amount of $20,898.34. Of that total,

$20,142.10 shall be paid to the Company Defendants through their counsel, Norris, McLaughlin

& Marcus P.A.; $428.29 shall be paid to the U.S. Marshals Service for the Southern District of

New York; and $327.95 shall be paid to the U.S. Marshals Service for the District of New Jersey.

All payments shall be made by April 15, 2019, and Conway shall file an affidavit attesting to

payment by that date.

         The Clerk of Court is respectfully directed to terminate the motions pending at 44, 54, and

79, mail a copy of this Order to Plaintiffs, and to close this case.

SO ORDERED.

Dated:          March 22, 2019
                New York, New York

                                                        RI HARDJ. SULLIVAN
                                                        UNITED STATES CIRCUITJUDGE
                                                        Sitting by Designation




                                                   27
